Title: From George Washington to Robert Howe, 25 February 1783
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir,
                             Feby 25th 1783.
                        
                        I have no objection to your setting out for Boston tomorrow, and heartily wish you a pleasant journey
                            & safe return. My Sentiments publicly & privately have been so fully delivered, that I shall say nothing
                            respecting your return.
                        I do not wish to defeat the end & purposes of your going, by limiting the term of your absence to a
                            shorter period than is necessary to accomplish the business which carries you from Camp; and having a reliance on your
                            prudence & regard to propriety shall leave you at liberty to extend, if necessary, your absence beyond the 15th of
                            April; as I am perswaded the example of it will not escape your own reflections.
                        I thank you for your assurances of friendship & Attachment—and am Dr Sir Yr most Obed. Hble Ser.
                        
                            G. W——n
                        
                    